Citation Nr: 0108055	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to an increased evaluation for mechanical low 
back pain, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for undiagnosed 
illness manifested by fatigue and headaches, currently 
evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



REMAND

The veteran served on active duty from November 1987 to 
December 1991.  The veteran had four years of prior active 
service which is presently unverified.  

This appeal arises from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran has asserted that he had to quit his job due to 
his headaches, back pain and fatigue.  In August 1999 the RO 
received a request from the Department of Disability 
Determination for the records concerning the veteran.  Any 
records concerning the veteran's claim for disability 
benefits from Social Security Administration (SSA) should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  

VA vocational rehabilitation records reveal that the veteran 
was found to have an employment handicap.  A plan was 
developed for the veteran to begin attending school in 
September 1999 to train for a sedentary occupation.  All 
vocational rehabilitation and counseling records should be 
associated with the claims folder.

The veteran is seeking an increased rating for undiagnosed 
illness manifested by fatigue and headaches.  He has reported 
sleeping eight hours a night and then napping during the day 
for two hours.  A September 1997 printout included a 
diagnosis of sleep apnea.  These records indicate that sleep 
studies may have been conducted in August 1997.  If the 
veteran has been diagnosed with sleep apnea it could affect 
his rating for fatigue.

The Board has noted that the veteran has made statements that 
he had to quit his job because of his back pain and 
undiagnosed illness with fatigue and headaches.  He seems to 
imply that the schedular ratings are inadequate and that he 
may be unable to retain employment as the result of his 
service-connected disabilities.  The RO should clarify this 
matter.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
mechanical low back pain and undiagnosed 
illness manifested by headaches and 
fatigue.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for SSA disability benefits as well 
as the medical records relied upon 
concerning that claim.

3.  The RO should associate any VA 
vocational rehabilitation and counseling 
records which may be in existence with 
the claims folder.

4.  The RO should provide the veteran 
with an application for increased 
compensation based upon unemployability 
due to service-connected disabilities.

5.  The RO should arrange for the veteran 
to be afforded a VA neurology examination 
to determine the current severity of the 
veteran's headaches and fatigue and to 
determine if the veteran has sleep apnea.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should comment on any debilitating 
fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, 
confusion), or combination of other signs 
and symptoms of the veteran's undiagnosed 
illness.  The number and duration of any 
incapacitating episodes requiring bed 
rest and treatment by a physician should 
be reported.  The examiner should 
diagnosis any current sleep disorder.  If 
the veteran has a sleep disorder the 
physician should identify those symptoms 
attributable to the sleep disorder and 
those caused by the service connected 
undiagnosed illness.  

6.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the current nature and severity 
of his service-connected back disorder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  It is 
imperative that the examiner comment on 
the functional limitations caused by the 
veteran's back pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
the veteran's range of motion.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



